DETAILED ACTION

1.	This Office action is responsive to the application filed 02/13/2020.  Claims 1-20 are presented for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
2.	 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
	Claims 1, 8 and 15 recite “operating the portion of the memory as a cache or in data storage mode based on a quantity of program operations performed on the memory” does not appear to have support in the present specification.  
The present specification sets forth the following at [0040]:
[C]ontroller 208 can operate a second portion of the memory as MLC memory upon the quantity of program operations performed on the second portion meeting or exceeding a particular threshold (e.g., a particular quantity of program operations)…

Given the above portion of text, it appears operating the portion of memory as a cache or in data storage mode is based on a quantity of program operations performed on the portion of memory (i.e. second portion and not the memory as claimed).

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Please use EFS-WEB eTD for processing the Terminal Disclaimer.

 5.	Claims 1, 8 and 15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 7, 20 and 21 of U.S. patent no. 9,697,134.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 7, 20 and 21 of the '134 patent contain every element of claims 1, 8 and 15 of the instant application and as such anticipates claims 1, 8 and 15 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND 

	Please use EFS-WEB eTD for processing the Terminal Disclaimer. 

Claims 1, 8 and 15 of the present application and claims 7, 20 and 21 of the ‘134 patent recite “memory” and “operate a portion of the memory as dynamic cache…cache or in a data storage mode (corresponds to “multilevel cell” or “MLC” memory) based on a quantity of program operations performed…”

6.	Claims 1, 8 and 15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 3 of U.S. patent no. 9,864,697.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 of the '697 patent contain every element of claims 1, 8 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

	Please use EFS-WEB eTD for processing the Terminal Disclaimer. 

Claims 1, 8 and 15 of the present application and claim 3 of the ‘697 patent recite “memory” and “operate a portion of the memory as dynamic cache…cache or in a data storage mode (corresponds to “multilevel cell” or “MLC” memory) based on a quantity of program operations performed…”

7.	Claims 1, 8 and 15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 16 and 18 of U.S. patent no. 10,083,119.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 16 and 18 of the '119 patent contain every element of claims 1, 8 and 15 of the instant application and as such anticipates claims 1, 8 and 15 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

	Please use EFS-WEB eTD for processing the Terminal Disclaimer. 

Claims 1, 8 and 15 of the present application and claims 16 and 18 of the ‘119 patent recite “memory” and “operate a portion of the memory as dynamic cache…cache or in a data storage mode (corresponds to “multilevel cell” or “MLC” memory) based on a quantity of program operations performed…”

8.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent no. 10,303,614 in view of Floman (US 2013/0024601).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 7 and 15 of the '614 patent in view of Floman contain every elements of claims 1, 8 and 15 of the instant application and as such renders obvious claims 1, 8 and 15 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

	Please use EFS-WEB eTD for processing the Terminal Disclaimer. 

Claims 1, 8 and 15 of the present application and claims 1, 7 and 15 of the ‘614 patent recite “memory” and “operate a portion of the memory as dynamic cache…cache or in a data storage mode (corresponds to “multilevel cell” or “MLC” memory) based on a quantity of program operations performed…”
It is noted the ‘614 patent does not recite “based on a quantity of program operations performed.”  However, Floman  teaches operating a group of memory cells as SLC or MLC based on PE counts for each cell (see [0080] and throughout).  

	The remaining dependent claims are likewise found in the ‘614 patent.

9.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent no. 10,579,537 in view of Floman (US 2013/0024601).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 7 and 14 of the '537 patent in view of Floman contain every elements of claims 1, 8 and 15 of the instant application and as such renders obvious claims 1,8 and 15 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

	Please use EFS-WEB eTD for processing the Terminal Disclaimer. 
Claims 1, 8 and 15 of the present application and claims 1, 7 and 14 of the ‘537 patent recite “memory” and “operate a portion of the memory as dynamic cache…cache or in a data storage mode (corresponds to “multilevel cell” or “MLC” memory) based on a quantity of program operations performed…”
It is noted the ‘537 patent does not recite “based on a quantity of program operations performed.”  However, Floman  teaches operating a group of memory cells as SLC or MLC based on PE counts for each cell (see [0080] and throughout).  

The remaining dependent claims are likewise found in the ‘537 patent.

10.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1, 8 and 15, the claim language “operating the portion of the memory as a cache or in data storage mode based on a quantity of program operations performed on the memory” is unclear.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Floman et al. (2013/0024601) in view of Moshayedi (2009/0327590).
1. 	An apparatus, comprising: 
	a memory (corresponds to memory 430 and/or 440, see Fig. 3) ; and
(corresponds to “MEM 430 may be separated into 2 regions, a first region containing cells configured as MLC and a second region containing cells configured as SLC”,  see [0068] and regions 432, 434, 436 and 438 in Fig. 4 of Floman; in an alternative interpretation the claimed “portion” can be memory 430 or memory 440; “one or more of the memory units (MEM 430, 440) may be used as a local cache memory”, see [0065]), wherein operating the portion of the memory as the dynamic cache includes operating the portion of the memory as a cache or in data storage mode based on a quantity of program operations performed on the memory (corresponds to operating a group of memory cells as SLC or MLC based on PE counts for each cell (see [0080] and throughout Floman).  
	Moshayedi is introduced as teaching dynamic allocation of SLC and MLC memory using a SLC-mode MLC function (SLC-mimicking MLC flash/SLC flash/SLC mode) and a normal MLC flash mode (standard MLC mode/MLC flash).  It is noted SLC memory provides faster random write speeds for frequently written data. (see [0024], 
Because the dynamic allocation scheme of Moshayedi teaches apportioning more or less SLC storage for faster more frequently written blocks, it would have been obvious to use such a scheme in the device of Floman to expand SLC cache into MLC areas as needed and returning the SLC memory to MLC as needed. Therefore, the claimed invention 
Independent claims 8 and 15 define embodiments similar in scope to that of claim 1 and are rejection accordingly.
	The remaining dependent claim limitations are expressly or inherently taught by Floman or Moshayedi.  For example, the claimed “static cache comprises dynamic random access memory (DRAM)” corresponds to DRAM cache/buffer 106 discussed in Mosayedi at [0029], [0056], [0058], [0069] and [0073].


Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A LANE whose telephone number is 571 272-4208.  The examiner can normally be reached on M-F 6:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/Primary Examiner, Art Unit 2139